                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                   WINCHESTER DIVISION

 ASHTON HUGHES,                                     )
 JOSHUA VANDUSEN,                                   )
 SHANNON HELMERS, and                               )
 CHARLES DODSON                                     )
                                                    )
         Plaintiffs,                                )
                                                    )    Civil Action No. 4:19-CV-00028-CLC-SKL
 v.                                                 )
                                                    )
 DENISE JACKSON and                                 )
 RVSHARE, LLC,                                      )
                                                    )
         Defendants.                                )


         MOTION REQUESTING ADDITIONAL TIME FOR DEFENDANT TO ANSWER


         COMES NOW Defendant, RVshare, LLC (“RVshare”), by and through counsel and pursuant to

 Local Rule 12.1(a), and good cause, moves the court for a second extension of 20 days, up to and

 including July 3, 2019, in which to respond to Plaintiffs’ complaint in this action. Time is requested to

 adequately review contract documents to assert various defenses. Plaintiff counsel has indicated no

 opposition.



                                                        Respectfully submitted,



                                                        /s/ Gerard M. Siciliano
                                                        GERARD M. SICLIANO BPR# 9647
                                                        Attorney for Defendants
                                                        Suite 700 One Union Square
                                                        100 W. Martin Luther King Blvd.
                                                        P. O. Box 151
                                                        Chattanooga, TN 37401-0151
                                                        (423) 756-5034
                                                        gms@lutheranderson.com




Case 4:19-cv-00028-CLC-SKL Document 19 Filed 06/12/19 Page 1 of 2 PageID #: 76
                                  CERTIFICATE OF SERVICE

         This is to certify the foregoing pleading was filed electronically and that the notice of this
 filing will be sent by operation of the Court’s electronic filing system to all parties indicated on
 the electronic filing receipt.


                 Benjamin Aaron
                 Philip N. Elbert
                 Jeffrey A. Zager
                 Neal & Harwell, PLC
                 Attorneys for Plaintiffs
                 1201 Demonbreun St., Ste 1000
                 Nashville, TN 37203


        This 12 day of June 2019.

                                                       LUTHER-ANDERSON, PLLP


                                                       By:     /s/ Gerard M. Siciliano
                                                               GERARD M. SICILIANO




                                                  2
Case 4:19-cv-00028-CLC-SKL Document 19 Filed 06/12/19 Page 2 of 2 PageID #: 77
